J-A03042-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CATHERINE DENISE REASON                    :
                                               :
                       Appellant               :   No. 29 MDA 2020

        Appeal from the Judgment of Sentence Entered October 24, 2019
    In the Court of Common Pleas of York County Criminal Division at No(s):
                           CP-67-CR-0007143-2018


BEFORE: LAZARUS, J., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY LAZARUS, J.:                          FILED FEBRUARY 19, 2021

        Catherine Denise Reason appeals from the judgment of sentence,

imposed in the Court of Common Pleas of York County, after a jury convicted

her of disorderly conduct.1 Upon review, we affirm.

        The trial court set forth the relevant facts of this case as follows:

        [O]n November 15, 2018, [Pennsylvania State Trooper Andrew
        Hertzog] was on duty [while] it was snowing with icy conditions
        on the roadway. [N.T. Jury Trial], 9/18/19, at 59.[] Trooper
        Hertzog stated that there were multiple inches of snow covering
        the roadway.      [Id.]    Around 10:19 a.m., the trooper had
        responded to a vehicle crash and he observed tire tracks going
        through the snow and into a field next to a residence. [Id.] at 60.
        The homeowner advised the trooper that the driver of the disabled
        vehicle was inside of his residence. [Id.] The trooper then made
        contact with the driver and identified her as Catherine Reason, the
        Appellant. [Id.] at 61. [Reason] advised Trooper Hertzog that
        she had fishtailed off of the roadway and struck a pine tree. [Id.]
        at 61-62. Trooper Hertzog testified that, with [Reason’s] consent,

____________________________________________


1   18 Pa.C.S.A. § 5503(a)(1).
J-A03042-21


     he searched her vehicle for vehicle and insurance information, but
     he was unable to locate the documents. [Id.] at 62. The
     insurance was verified via telephone and then a tow truck was
     called. [Id.] at 62.

     Upon the arrival of the tow truck, they attached a tow cable and
     began to winch the vehicle. [Id.] at 63. The trooper observed
     [Reason] to be standing close to the winch cable and advised her
     to stand back for her safety, at which point [Reason] told the
     trooper not to touch her. [Id.] at 64. Trooper Hertzog conveyed
     that he had not been touching [Reason] and that she did
     temporarily step away. [Id.] at 64. The trooper then turned his
     attention to any potential danger from traffic that was obstructed
     by the tow truck that had [b]locked both lanes of travel. [Id.] at
     65. When the trooper returned his attention to the winching
     operation[,] he observed [Reason] re-approaching her vehicle
     and, at this point, she ignored the trooper’s remonstrations that
     she move back. [Id.] Instead of heeding the Trooper, [Reason]
     entered the driver’s seat of her vehicle and stared straight ahead—
     completely ignoring the trooper’s repeated commands to exit the
     vehicle for her own safety. [Id.] at 65-66. The trooper related
     that the driver’s door was open. The trooper testified that he
     placed his hand on [Reason’s] bicep and told her once more to
     exit the vehicle. [Id.] at 66. This was met with [Reason] turning
     onto her right side and kicking the trooper with both feet in the
     chest. [Id.] The trooper was then pushed to the back of the
     vehicle and the tow truck operator stepped in, which resulted in
     [Reason] punching him in the face. [Id.] The trooper then
     dragged [Reason] out of the vehicle by her leg. [Id.] Trooper
     Hertzog testified that he required assistance in detaining
     [Reason]. [Id.] The trooper and both tow operators attempted
     to get [Reason’s] hands behind her back, which took one to two
     minutes before [Reason] was detained. [Id.] at 67. Trooper
     Hertzog asked the tow operators to hold onto [Reason] whilst he
     cleaned the blood of one of the tow [operators] off of the trooper’s
     face and to report to York Dispatch that the vehicle crash had
     turned into an assault. [Id.] The trooper observed a bleeding
     laceration under Mr. Joseph Yeater’s eye. [Id.] at 68. The trooper
     also received a minor cut on his face. [Id.] at 69. The testimony
     is slightly unclear as to whether the trooper indicated that after
     [Reason] was handcuffed, it took one to two minutes to resolve
     the situation or if the trooper was again relating the time it took
     to handcuff [Reason]. [Id.] at 70-71. Additionally, the altercation
     occurred approximately five to ten minutes after the arrival of the


                                    -2-
J-A03042-21


     tow truck. [Id.] at 75. What is clear is that, with the tow truck
     blocking the roadway, traffic had backed up and had begun to turn
     around—as was demonstrated in the dashcam video. [Id.] at 71-
     72. The trooper described [Reason’s] demeanor as uncooperative
     throughout the encounter.       [Id.] at 72.    There was some
     clarification when the trooper testified [that Reason’s] early
     demeanor, which was not agitated, changed when the trooper
     attempted to hand her a citation for roadways laned for travel.
     [Id.] at 77. The trooper had attempted to explain to [Reason]
     that she had ten days to respond to avoid having her license
     suspended or a traffic warrant issued for her arrest. [Id.] at 78.
     This was the point when [Reason] returned to her vehicle and
     entered it. [Id.] Responding to cross-examination, the trooper
     agreed that he had, eventually, issued five or seven citations.
     [Id.]

     Joseph Yeater took the stand and testified that he is a tow truck
     operator who was called to the scene for a car being off the
     roadway. [Id.] at 80. Mr. Yeater explained to [Reason] that he
     had to tow her vehicle to the shop since she had conveyed that
     she had no means of paying for the tow back to the roadway.
     [Id.] at 82. Mr. Yeater testified that [Reason] had entered her
     vehicle at the start of the tow, but that she exited when asked to
     do so. [Id.] at 84. However, [Reason] stood in the way of her
     vehicle being winched and refused entreaties from Mr. Yeater to
     move[. E]ventually, the trooper had to ask her to move. [Id.] at
     83-84. Once the vehicle was on the roadway, but perpendicular
     to it, [Reason] reentered the vehicle and was, according to Mr.
     Yeater, “irate and belligerent with the trooper.” [Id.] And, Mr.
     Yeater added, she “[h]ad been before this—she got in the car[.]”
     [Id.] Mr. Yeater asked [Reason] to exit her vehicle and she
     refused to do so and when the trooper inserted himself[,] then
     [Reason] shouted that her phone was missing and stolen and that
     she did not have to exit the vehicle. [Id.] at 85. Mr. Yeater
     described the trooper as being very polite while asking [Reason]
     to alight from her vehicle. [Id.] Once the trooper informed
     [Reason] that he would have to arrest her if she did not exit the
     vehicle and reached towards her[,] then [Reason] kicked the
     trooper in the chest. [Id.] Mr. Yeater attempted to assist the
     officer by grabbing [Reason’s] shirt, which resulted in [Reason]
     flailing her arms and connecting with Mr. Yeater who received a
     cut to his eye. [Id.] at 85-86. Mr. Yeater testified that he sought
     no medical attention and that he has a slight scar from the
     incident.    [Id.] at 86.     On cross[-]examination, Mr. Yeater

                                    -3-
J-A03042-21


     indicated that [Reason] entered the car and refuse[d] to exit it
     [for] two to three minutes. Per Mr. Yeater, [it took] an additional
     two to three minutes [to] handcuff[] [Reason once she] was out
     of the vehicle. [Id.] at 89. Finally, Mr. Yeater indicated that traffic
     was tied up in [both] direction[s at] the scene and “the traffic was
     held up longer than it had to be due to the circumstances of
     getting the car off the road and then dealing with her.” [Id.]
     at 91 [(emphasis added by trial court)].

     [Reason] took the stand and testified that[,] on the date in
     question[,] she was returning from the burial of a family member.
     [Id.] at 97-98. [Reason] said that[,] as the road conditions had
     deteriorated, she ended up swerving down an embankment. [Id.]
     at 98. Regarding the towing, [Reason], seemingly disputing
     whether she had been in any danger, claimed to have been ten
     feet from the vehicle while it was being winched. [Id.] at 101-02.
     [Reason] then testified that, with the permission of the trooper,
     she attempted to locate her cellphone within her vehicle. [Id.] at
     102. [Reason] claimed that when she queried Mr. Yeater’s
     assistant[, the assistant] stated [Reason] was accusing him of
     theft and that he then subjected [Reason] to a fusillade of abusive
     language in which [he] referred to [Reason] as a bitch and the “n
     word.” [Id.] at 102-03. [Reason] further claimed that the
     assistant suggested that he should beat her up and that he
     grabbed at her. [Id.] at 103. [Reason] then testified that the
     trooper assisted the tow truck operators by removing her from the
     vehicle. [Id.] According to [Reason], the tow truck operators
     then “proceed[ed] to beat [Reason], kick [Reason], putting his
     knee in [Reason’s] neck, kicking [Reason] with compact [sic]
     boots and all.” [Id.] at 104. [Reason] stated that the altercation
     itself felt to her like it took “forever.” [Id.] [Reason] indicated
     her belief that the event transpired around 10:00 in the morning
     and that she was not transported to the hospital until 6:00 p.m.
     [Id.] On cross-examination, [Reason] stated that the familial
     burial was not on the date in question. [Id.] at 106. [Reason]
     indicated that she was also mistreated at the hospital [as a result
     of information related to the staff by Trooper Hertzog]. [Id.] at
     109.
     Trooper Hertzog was called as a rebuttal witness and he testified
     that he never gave [Reason] permission to reenter her vehicle.
     [Id.] at 110. The trooper testified that, due to traffic conditions,
     it took one[-]and[-]a[-]half to two hours to reach the hospital.
     [Id.] at 111. The trooper testified that he picked the initial

                                      -4-
J-A03042-21


        roadways citation in order to cut [Reason] a break and to avoid
        alternative citations that would have carried points on [Reason’s]
        license. [Id.] The trooper indicated that [Reason’s] inspections
        and emissions stickers were expired. [Id.] at 112. Over the
        objections of the defense, the [c]ourt permitted the trooper to
        relate that driving without a license does not carry points, but that
        it would have resulted in a fine of approximately $130.00 to
        $140.00. [Id.]

        Mr. Yeater was recalled and he denied using any racial slurs
        against [Reason]. [Id.] at 115. He also denied kicking her. [Id.]
        Mr. Yeater testified that his assistant did not kick [Reason] either.
        [Id.] at 116.

Trial Court Opinion, 6/17/20, at 3-9.

        Reason was originally charged with aggravated assault,2 simple

assault,3 and disorderly conduct.          The Commonwealth subsequently nolle

prossed the aggravated assault charge and added a charge of summary

harassment.4 On September 19, 2019, a jury convicted Reason of disorderly

conduct and acquitted her of simple assault. The trial court also acquitted

Reason of the summary harassment charge. On October 24, 2019, the trial

court sentenced Reason to one year of probation with costs of prosecution.

Reason filed post-sentence motions, which the court denied, following a

hearing, on November 27, 2019.             Reason filed a timely notice of appeal,

followed by a court-ordered Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal.
____________________________________________


2   18 Pa.C.S.A. § 2702(a)(3).

3   18 Pa.C.S.A. § 2701(a).

4   18 Pa.C.S.A § 2709(a)(1).


                                           -5-
J-A03042-21



      On appeal, Reason raises the following issue for our review:

      Did the trial court err in overruling [] Reason’s objection to
      evidence on the penalty for driving with an expired license, for
      which Reason was not on trial, where the evidence had no proper
      purpose and served only to give the jury an improper reason to
      convict?

Brief of Appellant, at 4.

      Reason’s claim challenges the trial court’s admission of evidence. It is

well-settled that we will only reverse a trial court’s evidentiary rulings upon a

finding of an abuse of discretion. Commonwealth v. Talbert, 129 A.3d 536,

539 (Pa. Super. 2015), citing Commonwealth v. Flamer, 53 A.3d 82, 86

(Pa. Super. 2012). An abuse of discretion is not merely an error in judgment,

but   constitutes   an   overriding   misapplication   of   the   law,   manifestly

unreasonable judgment, or the result of bias, prejudice, ill-will, or partiality.

Id.

      Reason’s claim relates to the following exchange that took place during

the Commonwealth’s rebuttal examination of Trooper Hertzog:

      Q: [A]t the time that you gave her the initial citation, why did you
      pick the roadway citation?

      A: I picked the roadways because, like I said, that has no points
      on it and that’s a way of giving, you know, the defendant a break.

      Other citations such as Pennsylvania [V]ehicle Code 3361, driving
      a vehicle at a safe speed, carries points on the operator’s license.
      That would also be applicable. So to answer your question, it was
      to give a break.

      Q: What did you notice about the inspection sticker?



                                       -6-
J-A03042-21


      A: The inspection sticker[,] as well as I believe[,] the emissions
      sticker were both expired, and Ms. Reason’s license was also
      expired.

      Q: And what would the penalty be for driving without a license?

      [Defense Attorney]: Objection. Relevance.

      The Court: I’m sorry?

      [Defense Attorney]: Your Honor, I’m objecting as to the relevance
      of this.

      The Court: I’ll overrule. You may answer that question.

      The Witness: Could you say the question again?

      By [Commonwealth Attorney]:

      Q: What’s the penalty for driving without a license?

      A: It depends on the judge’s discretion, but that citation doesn’t
      carry points, but it’s another approximately [$]130, $140 citation.

      Q: And so you said . . . the citation that you did before the whole
      incident happened[,] that was to give her a break?

      A: Correct.

N.T. Trial, 9/18/19, at 111-13 (unnecessary capitalization omitted).

      Reason argues that the trial court erred in allowing Trooper Hertzog to

testify regarding the penalty for driving on an expired license. She asserts

that such testimony was irrelevant, as she was not on trial for driving with an

expired license; Reason alleges the evidence served no proper purpose and

provided an improper basis for the jury’s verdict.

      The Commonwealth argues, and the trial court found, that the evidence

was admissible under the res gestae exception, as it forms a part of the

complete story of the crime.



                                     -7-
J-A03042-21


      Pennsylvania Rule of Evidence 404(b)(1) provides that “[e]vidence of a

crime, wrong, or other act is not admissible to prove a person’s character in

order to show that on a particular occasion the person acted in accordance

with that character.” Pa.R.E. 404(b)(1).     The res gestae exception to this

general proscription is a special circumstance in which evidence of other

crimes may be relevant and admissible “where such evidence was part of the

chain or sequence of events which became part of the history of the case and

formed part of the natural development of the facts.” Commonwealth v.

Green, 76 A.3d 575, 583–84 (Pa. Super. 2013). Such evidence is admissible

“to complete the story of the crime on trial by proving its immediate context

of happenings near in time and place.” Id. (citation omitted).

      Here, Reason did not object to the admission of Trooper Hertzog’s

testimony on the basis that it constituted inadmissible prior bad acts evidence

under Rule 404(b). Rather, she simply challenged its relevance. Accordingly,

the res gestae exception is inapplicable and both the Commonwealth and trial

court’s reliance upon the doctrine is misplaced.       However, because the

evidence was, in fact, relevant, and Reason has not established that it caused

the jury to render a verdict on an improper basis, we nonetheless conclude

that the trial court did not err in admitting the testimony.              See

Commonwealth v. Clouser, 998 A.2d 656, 661 n.3 (Pa. Super. 2010) (“It

is well-settled that this Court may affirm on any basis.”).




                                     -8-
J-A03042-21



      Under Pennsylvania Rule of Evidence 402, “all relevant evidence is

admissible,” and evidence that is not relevant is inadmissible. Pa.R.E. 402.

Relevant evidence is defined as that which “(a) has any tendency to make a

fact more or less probable than it would be without the evidence; and (b) the

fact is of consequence in determining the action.” Pa.R.E. 401. The court

may exclude relevant evidence if the danger of unfair prejudice, confusing the

issues, misleading the jury, undue delay, wasting time, or needlessly

presenting cumulative evidence outweighs its probative value. Pa.R.E. 403.

      Evidence will not be prohibited merely because it is harmful to the
      defendant. [E]xclusion is limited to evidence so prejudicial that it
      would inflame the jury to make a decision based upon something
      other than the legal propositions relevant to the case. . . . This
      Court has stated that it is not required to sanitize the trial to
      eliminate all unpleasant facts from the jury’s consideration where
      those facts are relevant to the issues at hand[.]

Commonwealth v. Kouma, 53 A.3d 760, 770 (Pa. Super. 2012), quoting

Commonwealth v. Page, 965 A.2d 1212, 1221 (Pa. Super. 2009).

      Here, we conclude that the challenged evidence was relevant. At trial,

Reason testified that Trooper Hertzog instigated the altercation by engaging

in harassing behavior and stood by while the two tow truck drivers beat her

and called her offensive names. In questioning Trooper Hertzog on rebuttal,

the Commonwealth sought to call Reason’s version of events into question by

eliciting from Trooper Hertzog testimony that he had, in actuality, been

treating her considerately and, in fact, attempted to “cut her a break” by

issuing only one citation carrying a minor penalty.            This testimony,


                                     -9-
J-A03042-21


controverting Reason’s claim and tending to show that Trooper Hertzog had

actually been attempting to treat her kindly prior to the altercation, was

relevant to countering Reason’s defense that her actions were provoked by

Trooper Hertzog’s behavior.

       Moreover, Reason’s argument that Trooper Hertzog’s testimony led the

jury to convict her on an improper basis is meritless. We fail to discern how

a brief reference to the fact that Reason could have been cited5 with an offense

carrying a relatively modest penalty of $130-$140 could have led the jury to

convict her of disorderly conduct as punishment for having “gotten away with

something.” Brief of Appellant, at 22. In fact, defense counsel first raised the

topic of Reason’s other traffic offenses by eliciting testimony from Trooper

Hertzog on cross-examination regarding the actual number of citations he

ultimately issued to Reason. See N.T. Jury Trial, 9/18/19, at 78 (“Q: Trooper,

you ended up actually issuing more than one citation though; isn’t that

correct? A: That’s correct. Q: It was, I believe, seven. Do you recall? A:

It was five or seven. I’m not sure if it was seven exactly.”). The testimony

complained of is certainly no more prejudicial—and arguably less so—than the

testimony elicited by the defense that Reason had committed up to seven

other driving infractions.


____________________________________________


5In fact, Reason was ultimately cited for driving with an expired license. See
Motion to Dismiss Pursuant to Rule 110 Compulsory Joinder, 7/5/19, at Exhibit
A (Traffic Citation for “Operated Vehicle Without Driver’s License—Expired
Within 1 Year,” filed 11/23/18).

                                          - 10 -
J-A03042-21


     In sum, Trooper Hertzog’s testimony was relevant to rebut Reason’s

claim that Trooper Hertzog had mistreated or victimized her prior to the

altercation underlying the instant conviction, and the probative value of the

testimony was not outweighed by its tendency to suggest a verdict on an

improper basis.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/19/2021




                                   - 11 -